Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2002

Bent Creek Ltd v. Silver Spring Twp
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3887




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Bent Creek Ltd v. Silver Spring Twp" (2002). 2002 Decisions. Paper 315.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/315


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                 No.   01-3887

                       BENT CREEK LIMITED PARTNERSHIP,
                  Appellant
                                    v.

                     SILVER SPRING TOWNSHIP AUTHORITY



                             On Appeal from the
                  United States District Court
                   for the Middle District of Pennsylvania
                            Civil No. 00-cv-01372
                     District Judge: Hon. Yvette Kane

               Submitted Pursuant to Third Circuit LAR 34.1
                          May 24, 2002
             Before: Alito, McKee and Wallace, Circuit Judges

                         (Filed     May 31, 2002    )


                             OPINION OF THE COURT

McKEE, Circuit Judge.
     Plaintiff developer appeals the district court’s dismissal pursuant to Fed. R. Civ.
P. 12(b)(6) of its complaint, in which plaintiff alleged a denial of its right to equal
protection under the Constitutions of the United States and the Commonwealth of
Pennsylvania, as well as a violation of its statutory rights under the Pennsylvania
Municipal Authorities Act. 53 P.S. 306 et seq. For the reasons that follow, we will
affirm.
     Inasmuch as we write only for the parties and the district court, we need not
reiterate the factual background of this appeal. Plaintiff concedes that its equal
protection claim is subject to a "rational basis" analysis as no fundamental right is
involved, and plaintiff is not afforded the protections that result from suspect
classification such as race. We have reviewed the thoughtful Memorandum and Order of
the district court filed on January 23, 2001, as well as the subsequent order filed October
15, 2001 in which the district court clarified its memorandum and order. We will affirm
substantially for the reasons set forth by the district court in its Memorandum Opinion
and subsequent clarification.



TO THE CLERK OF THE COURT:

          Please file the foregoing Opinion.


                                             /s/ Theodore A. McKee
                                                         Circuit Judge